973 So.2d 503 (2007)
Ivonne AYALA, Appellant,
v.
AMERICAN AIRLINES and St. Paul Travelers Claims Services, Appellees.
No. 1D07-3668.
District Court of Appeal of Florida, First District.
December 13, 2007.
Rehearing Denied February 4, 2008.
Ivonne Ayala, pro se, Appellant.
H. George Kagan and Robert J. Rodriguez of Miller, Kagan, Rodriguez & Silver, P.L., Coral Gables, for Appellees.
PER CURIAM.
DISMISSED. See Coca Cola Foods v. Cordero, 589 So.2d 961 (Fla. 1st DCA 1991).
BARFIELD, KAHN, and POLSTON, JJ., concur.